DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art failed to disclose or fairly suggest a method of manufacturing semiconductor device comprising, along with other recited claim limitations, 
wherein the forming the carbon structure comprises: forming trenches in the handle substrate at the first surface of the handle substrate; and filling the trenches at least partially with carbon.  Claim 3 depends from claim 2, and hence is indicated as allowable subject matter for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest a method of making semiconductor device comprising, along with other recited claim limitations, 
forming trenches in the adhesion layer; and filling the trenches at least partially with carbon.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (20150132924) .
Regarding Claim 1, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049, Dang et al. discloses a method of manufacturing a semiconductor device, the method comprising: forming a carbon structure 116 (in Fig. 2g) (216 in Fig. 3f) on a handle substrate 110 at a first (front) surface of the handle substrate 110 attaching a first (bottom) surface of a semiconductor substrate 112 to the first (front) surface of the 
Regarding Claim 4, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 carbonizing a resist formed on the handle substrate 10 is disclosed. 
Regarding Claim 5, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 in the forming the carbon structure comprises: forming a plurality of carbon layers stacked over each other along a vertical direction perpendicular to the first surface of the handle substrate, wherein: each carbon layer of the plurality of carbon layers comprises a plurality of carbon regions laterally spaced from one another, and a degree of coverage of the first surface of the handle substrate with carbon regions of the plurality of carbon layers is greater than 90% (graphene structure (carbon) that is produced in.
Regarding Claim 6, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the forming the carbon structure 116 comprises forming a carbon layer 116 over the first (front) surface of the handle substrate 110; and the carbon layer 116 covers the first (front) surface of the handle substrate 110. 
 Regarding Claim 7, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 forming an adhesion layer (nitride/ternary nitride) over at least one of the first surface of the semiconductor substrate 112 or the first surface of the handle substrate 110, wherein the adhesion layer has a melting point above 18000Celsius 

Regarding Claim 10, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the processing the semiconductor substrate 112 comprises separating a separation part of the semiconductor substrate from a transfer part of the semiconductor substrate; and the transfer part of the semiconductor substrate remains attached to the handle substrate 110 while the separation part is separated.  
Regarding Claim 11, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 before the attaching the first surface of the semiconductor substrate to the first surface of the handle substrate, modifying a crystal structure of the semiconductor substrate at an interface between the separation part and the transfer part of the semiconductor substrate by at least one of: ion implantation of impurities and heating; or absorption of laser radiation
Regarding Claim 12, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 forming one or more semiconductor layers  on the transfer part of the semiconductor substrate; forming semiconductor device elements at a first side of the one or more semiconductor layers; and attaching the one or more semiconductor layers to a support carrier via the first side.  
Regarding Claim 13, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the modifying the carbon structure 116 is caused by at least one of: absorption of laser radiation; one or more etch processes; or oxygen plasma treatment.  


Regarding Claim 15, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049, Dang et al. discloses a method of manufacturing a semiconductor device, the method comprising: forming a material structure 116 on a handle substrate 110 at a first (front) surface of the handle substrate, wherein the material structure comprises a plurality of material regions  laterally 
Regarding Claim 16, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the material structure 116 comprises at least one of carbon, a ternary carbide, or a ternary nitride
 Regarding Claim 17, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the semiconductor substrate 112 is a silicon carbide substrate 
	Regarding Claim 21, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049   the modifying the carbon structure is caused by one or more etch processes.  
Regarding Claim 22, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the modifying the carbon structure is caused by oxygen plasma treatment.  
Regarding Claim 23, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the separation process comprises applying at least one of mechanical force or stress to the handle substrate.  
Regarding Claim 24, in Figs. 2g and 3f and paragraphs 0007, 0035, 0045, 0046 and 0049 the separation process comprises performing ultrasonic treatment of the handle substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/3/2021